Order entered April 22, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-11-00820-CR
                                   No. 05-11-00821-CR

                              SAMUEL MONCADA, Appellant

                                            V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F09-72067-H & F09-72070-H

                                        ORDER
       Before the Court is the State of Texas’s April 19, 2013 First Motion for Extension of

Time to File Brief. We GRANT the motion. We DIRECT the Clerk to file the State’s brief

received on April 19, 2013.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE